COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-11-00268-CR


LEROY CHARLES                                                       APPELLANT
WILSON

                                       V.

THE STATE OF TEXAS                                                        STATE


                                   ------------

         FROM THE 355TH DISTRICT COURT OF HOOD COUNTY

                                   ------------

                       MEMORANDUM OPINION1
                                   ------------

     Appellant Leroy Charles Wilson attempts to appeal from the trial court’s

 denial of his motion for new trial, in which he complains about the trial court’s

 findings of fact. The trial court’s findings of fact were made in response to a

 December 8, 2010 order by the court of criminal appeals on appellant’s

 application for writ of habeas corpus.       In the order, the court of criminal

 appeals instructed the trial court to order the Texas Department of Criminal
     1
     See Tex. R. App. P. 47.4.
Justice’s Office of the General Counsel to file an affidavit listing appellant’s

sentence history. The court of criminal appeals also instructed the trial court to

make findings of fact as to whether appellant had properly exhausted his

administrative remedies and what time, if any, appellant was entitled to, as well

as any other findings of fact and conclusions of law “that it deem[ed] relevant

and appropriate to the disposition of [appellant’s] claims for habeas corpus

relief.” Ex parte Wilson, No. WR-52158-04, 2010 WL 4978452, at *1 (Tex.

Crim. App. Dec. 8, 2010, order) (not designated for publication). The court

also ordered that appellant’s application be held in abeyance until the trial

court had resolved the fact issues. Id. at *2.

    On July 14, 2011, this court notified appellant of our concern that we

lacked jurisdiction over this appeal because we do not have jurisdiction over

complaints involving article 11.07 writs of habeas corpus.       See Tex. Code

Crim. Proc. Ann. art. 11.07 (West Supp. 2010).          We stated that unless

appellant or any party desiring to continue the appeal filed with the court a

response showing grounds for continuing the appeal, the appeal would be

dismissed for want of jurisdiction. Appellant filed a response, but it does not

show grounds for continuing this appeal. Therefore, we dismiss this appeal for

want of jurisdiction. See Tex. R. App. P. 43.2(f); see also Tex. Code Crim.

Proc. Ann. art. 11.07; Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243

(Tex. Crim. App. 1991) (orig. proceeding) (stating that the court of criminal



                                       2
  appeals is the “only court with jurisdiction in final post-conviction felony

  proceedings”).



                                               PER CURIAM


PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 25, 2011




                                      3